
	

114 SRES 635 ATS: Recognizing and commemorating the bicentennial of the State of Indiana.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 635
		IN THE SENATE OF THE UNITED STATES
		
			December 10 (legislative day, December 9), 2016
			Mr. Coats (for himself and Mr. Donnelly) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and commemorating the bicentennial of the State of Indiana.
	
 Whereas December 11, 2016, marks the 200th year of the statehood of the State of Indiana, and in honor of the momentous occasion, Hoosiers across the State of Indiana will celebrate the historic past and the prosperous future of the State of Indiana;
 Whereas, on December 11, 1816, President James Madison signed the Joint Resolution entitled Resolution for admitting the state of Indiana into the Union, approved December 11, 1816 (3 Stat. 399), which admitted the State of Indiana as the 19th State of the United States and required that the leaders of the State of Indiana draft a State constitution;
 Whereas Jonathan Jennings, who spearheaded the effort in Congress to secure Indiana statehood, together with 43 of his peers, drafted the first Indiana State Constitution beneath the shade of a giant elm tree in the city of Corydon, Indiana, during the summer of 1816;
 Whereas in recognition of his role in Congress and as president of the constitutional convention of the State of Indiana, Jonathan Jennings was appointed the first Governor of the State of Indiana, the giant elm tree was later dubbed the Constitution Elm, and Corydon, Indiana, served as the first capital of the State of Indiana;
 Whereas, in October 1824, a coalition of State officials commenced an 11-day trek to move the capital of the State of Indiana 130 miles north from Corydon to Indianapolis;
 Whereas, in 1850, a second constitutional convention of the State of Indiana convened with the purpose of establishing more frequent elections, imposing restrictions on State debt, and creating biannual legislative sessions for the Indiana General Assembly, and as of November 2016, the Indiana State Constitution of 1850, as amended, still governs the State of Indiana;
 Whereas, in 1888, Benjamin Harrison was the first and only Hoosier to be elected President; Whereas, since 1869, 5 Hoosiers have served the United States as Vice President, and in 2016, the sixth Hoosier to serve as Vice President was elected;
 Whereas in celebration of the centennial of the State of Indiana, a design competition for the State flag was held, and the design by Paul Hadley was chosen for its stoic symbolism, including—
 (1)the torch that stands for liberty and enlightenment; (2)the rays that signify that knowledge and freedom are available for all Hoosiers;
 (3)the 18 small stars that correspond to the States in the Union before the State of Indiana; and (4)the 19th and largest star that represents the State of Indiana;
 Whereas, the Indiana General Assembly adopted the flag designed by Paul Hadley as the flag of the State of Indiana in 1917;
 Whereas, in 1937, by the direction of a resolution of the Indiana General Assembly, the Crossroads of America became the official motto of the State of Indiana because the city of Indianapolis serves as an intersection of several major interstate highways that link—
 (1)Hoosiers throughout the State of Indiana; and (2)individuals across the United States;
 Whereas the seal of the State of Indiana— (1)was approved by the Indiana General Assembly in 1963 and originated from a lineage of designs dating back to the period during which Indiana was a territory of the United States;
 (2)illustrates a scene from the pioneer era of— (A)a woodsman cutting into 1 of 2 sycamore trees;
 (B)a buffalo in the foreground jumping over a log; and (C)the sun beginning to set behind 3 hills in the background;
 Whereas residents of the State of Indiana embrace the nickname for the State of Indiana, the Hoosier State, pride for the term Hoosier is deeply rooted in the history of the State of Indiana, and Hoosiers bear the nickname proudly;
 Whereas May 29, 2016, marked the 100th running of the Indianapolis 500, which is a great source of pride to all residents of the State of Indiana because of its influential role in shaping and defining the city of Indianapolis and the State of Indiana;
 Whereas the Indiana Bicentennial Commission was established in December of 2011 with the objective of honoring the 200 years of history of the State of Indiana;
 Whereas the Indiana Bicentennial Commission has 4 key pillars, which are— (1)historical celebration;
 (2)youth and education;
 (3)nature conservation; and (4)community involvement;
 Whereas, to achieve its 4 main directives, the Indiana Bicentennial Commission has several major projects, including—
 (1)a Bicentennial Nature Trust that allocates $30,000,000 in matching funds to acquire land statewide for the purposes of recreation and conservation;
 (2)the construction of a Statehouse Education Center in the Indiana State Library; (3)the building of a Bicentennial Plaza on the west side of the Statehouse that features art and improves public access to the surrounding governmental buildings; and
 (4)the construction of a new facility to house the Indiana State Archives to provide increased access to the most important documents of the State of Indiana;
 Whereas, on September 9, 2016, a torch relay began in Corydon, Indiana, and ended at the Statehouse on October 15, 2016, during which the torch traveled through all 92 counties of the State of Indiana in—
 (1)an effort to fortify the communal connection of all Hoosiers; and
 (2)a symbolic culmination of the series of celebratory and educational bicentennial events, concluding on Statehood Day on December 11, 2016; and
 Whereas it is fitting that the bicentennial of the State of Indiana and the corresponding 200 years of rich history are celebrated: Now, therefore, be it
		
	
 That the Senate recognizes and commemorates the bicentennial of the State of Indiana.  